Name: Commission Regulation (EC) No 1876/97 of 26 September 1997 opening the procedure for the allocation of export licences for products to be exported in 1998 to the United States of America under the additional quota for cheese resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  international trade;  processed agricultural produce;  America
 Date Published: nan

 L 265/28 EN Official Journal of the European Communities 27 . 9 . 97 COMMISSION REGULATION (EC) No 1876/97 of 26 September 1997 opening the procedure for the allocation of export licences for products to be exported in 1998 to the United States of America under the additional quota for cheese resulting from the GATT Agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 Export licences for products falling within CN code 0406 to be exported in 1998 to the United States of America under the additional quota resulting from the Agreements as referred to in Annex I shall be issued in accordance with the provisions of Article 9a of Regulation (EC) No 1466/95 . Article 2 Applications for provisional licences shall be lodged with the competent authorities by 3 October 1997 at the latest . They shall not be admissible unless they contain all the details referred to in Article 9a (2) of Regulation (EC) No 1466/95 and the documents mentioned therein . Those details shall be presented in accordance with the model shown in Annex II . For the purposes of Article 1 ( 1 ) of Regulation (EC) No 1466/95, all demands lodged within the time limit shall be deemed to have been lodged on 29 September 1997. Article 8 (4) of Regulation (EC) No 1466/95 shall not apply to applications for provisional licences lodged pursuant to this paragraph . Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 17 (8) thereof, Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products f), as last amended by Regulation (EC) No 181 1 /97 (4), and in particular Article 9a ( 1 ) thereof, Whereas Article 9a of Regulation (EC) No 1466/95 provides that export licences for cheese exported to the United States of America as part of the additional quota under the Agreements concluded during the Uruguay Round of multilateral trade negotiations (hereinafter known as 'the Agreements') may be allocated according to a special procedure by which preferred importers in the United States may be designated; whereas that procedure should be opened for exports during 1998 and the addi ­ tional rules relating to it should be determined; whereas, given the time limit for notification of the preferred importers in the United States, the procedure should be opened without delay; Whereas the additional quota of the Community under the Agreements includes from 1998 the individual quotas of Austria, Finland and Sweden ; Whereas in order to provide stability and security for operators lodging demands under this special regime, it is appropriate to fix the day on which applications are deemed to have been lodged for the purposes of Article 1 ( 1 ) of Regulation (EC) No 1466/95; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 3 Member States shall notify the Commission within four working days of the end of the period for lodging applica ­ tions of the applications lodged for each of the groups of products covered by the American quota indicated in Annex I. Notification shall comprise for each group:  a list of applicants,  the quantities applied for by each applicant broken down by code of the export refund nomenclature for milk products and by their description in accordance with the Harmonized Tariff Schedule of the United States of America ( 1997),  the quantities of those products exported by the applicant during the previous three years,  the name and address of the importer designated by the applicant and whether the importer is a branch of the applicant . (') OJ L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ L 206, 16. 8 . 1996, p . 21 . (3) OJ L 144, 28 . 6. 1995, p . 22. ( «) OJ L 257, 20 . 9 . 1997, p . 4 . Official Journal of the European Communities L 265/2927. 9 . 97 1 EN 1 verified before the final licences are issued and by 31 December 1997 at the latest . Where it is found that incorrect information has been supplied by an operator to whom a provisional licence has been issued, the licence shall be cancelled and the security forfeited . All notifications, including 'nil notifications, shall be made by telex or fax, by 9 October 1997 at the latest, on the model form shown in Annex III . Article 4 The Commission shall , pursuant to Article 9a (3) of Regu ­ lation (EC) No 1466/95, determine the allocation of licences without delay and shall notify the Member States thereof by 31 October 1997 at the latest. Article 5 The information referred to in Article 3 hereto and in Article 9a (2) of Regulation (EC) No 1466/95 shall be Article 6 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1997 . For the Commission Franz FISCHLER Member of the Commission L 265/30 I EN I Official Journal of the European Communities 27. 9 . 97 ANNEX I Cheese to be exported to the United States of America in 1998 under the additional quota resulting from the GATT Agreements Article 9a of Regulation (EC) No 1466/95 and Regulation (EC) No 1876/97 Identification of group in accordance with Additional Notes in Chapter 4 of the Harmonized Tariff Schedule of the United States of America Quantity available for 1998 Maximum quantity per application Note No Group Tonnes Tonnes 1 6 Not specifically provided for (NSPF) 2 472,877 989,150 17 Blue Mould 200,000 80,000 18 Cheddar 666,667 266,666 19 American type 66,667 26,666 20 Edam/Gouda 666,667 266,666 21 Italian type 466,667 1 86,666 22 Swiss or Emmenthaler cheese other than with eye formation 646,339 258,535 25 Swiss or Emmenthaler cheese with eye formation 4 916,506 1 966,602 A N N E X II Pr es en ta tio n of de ta ils re qu ire d pu rs ua nt to A rti cl e 9a (2 ) of R eg ul at io n (E C) N o 14 66 /9 5 Id en tif ica tio n of th e Un ite d St ate s of Am er ica qu ot a Ad di tio na l No te to th e Ha rm on ize d Ta rif f Sc he du le of th e Un ite d St ate s of Am er ica No gr ou p ap pl ie d fo r N am e of gr ou p: N am e/ ad dr es s of ap pl ic an t R ef un d no m en cl at ur e pr od uc t co de Q ua nt ity ap pl ie d fo r Ex po rt to th e U ni te d St ate s of A m er ic a H ar m on iz ed T ar if f S ch ed ul e of th e U S A co de N am e/ ad dr es s of de sig na te d im po rte r Im po rte r is br an ch of ap pl ic an t ye s no  ¡  ¡ 19 94 19 95 19 96 Av er ag e 0 19 94 to 19 96 \ T ot al 0 27. 9 . 97 | EN [ Official Journal of the European Communities L 265/31 A N N E X II I N ot ifi ca tio n by M em be r St at e in ac co rd an ce w ith A rti cl e 3 of R eg ul at io n (E C) N o 18 76 /9 7 Id en tif ica tio n of th e U ni te d St ate s of A m er ic a qu ot a A dd iti on al N ot e to th e H ar m on iz ed Ta rif f Sc he du le of th e Un ite d St ate s of Am er ica N o gr ou p ap pl ie d fo r N am e of gr ou p: L 265/32 | EN | Official Journal of the European Communities 27 . 9 . 97 N o N am e/ ad dr es s of ap pl ic an t R ef un d n o m en cl at u re pr od uc t co de Q ua nt ity ap pl ie d fo r Ex po rt to th e U ni te d St ate s of A m er ic a H ar m o n iz ed T ar if f S ch ed ul e of th e U SA co de N am e /a dd re ss of de sig na te d im po rte r Im po rte r is su bs id ia ry of ap pl ic an t ye s no  ¡  ¡ 19 94 19 95 19 96 Av er ag e 0 19 94 to 19 96 1 \  ¡  ¡ I T ot al I 0 2  ¡  ¡ \ I I I T ot al I 0 . | 3  ¡  ¡ I I I T ot al I 0